Case 0:19-cv-63081-RS Document 28 Entered on FLSD Docket 12/28/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-63081-CIV-SMITH/VALLE

 PATRICIA KENNEDY,

        Plaintiff,
 vs.

 AP2 CEDARTOWN, LLC,

        Defendant.
                                                    /

       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

        This cause is before the Court on the Magistrate Judge’s Report and Recommendation to

 District Judge [DE 27], in which the Magistrate Judge recommends granting in part Plaintiff’s

 Motion for Attorney Fees, Costs, Expert Fees and Litigation Expenses [DE 25]. No objections

 have been filed to the Report and Recommendation. Having reviewed, de novo, Magistrate Judge

 Valle=s Report and Recommendation, the record, and given that Plaintiff has not objected, it is

        ORDERED that

        1. The Report and Recommendation to District Judge [DE 27] is AFFIRMED and

 ADOPTED and incorporated herein.

        2. Plaintiff’s Motion for Attorney Fees, Costs, Expert Fees and Litigation Expenses [DE

 25] is GRANTED in part and DENIED in part:

                a) Plaintiff is awarded $4,340.00 in attorney’s fees and

                b) Plaintiff is awarded $1,130.00 in costs.

        DONE and ORDERED in Fort Lauderdale, Florida, this 28th day of December, 2020.




 cc:    All Counsel of Record
